Citation Nr: 0305124	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran has active military service from August 1976 to 
March 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Board sought additional evidence 
via internal development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), and that evidence has been included in the claims 
folder for review.

In February 2002, the veteran presented testimony before the 
Board; a transcript of that hearing has been included in the 
claims folder for review.  


FINDING OF FACT

The veteran now suffers from a bipolar disorder, and a 
preponderance of the competent evidence of record links it to 
service on an etiological basis.


CONCLUSION OF LAW

A bipolar disorder had its onset during the veteran's period 
of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he now suffers from a psychiatric 
disability and that he began suffering from the symptoms and 
manifestations of his current disorder while he was in 
service.  He maintains that he should receive VA benefits for 
this disability.  Service connection shall be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran has been diagnosed as suffering from a bipolar 
disorder.  After presenting testimony before the Board in 
February 2002, the Board concluded that additional 
development was required.  As such, the Board contacted the 
veteran and the local VA Medical Center and arranged for the 
veteran to be seen by a psychiatrist to determine the nature 
and etiology of his current disorder.  

In February 2003, the veteran underwent a VA psychiatric 
examination.  The examiner reported that he had reviewed the 
veteran's service medical records and his claims folder.  
Upon completion of the examination, the doctor diagnosed the 
veteran as suffering from a bipolar disorder with psychotic 
features.  The examiner further wrote:

	. . . it is apparent that many of 
the signs and symptoms which are fully 
blown today were present in the Air 
Force.  The veteran had high levels of 
obsessive/compulsive features, which is a 
component of bipolar disorder.  The 
veteran was experiencing sleep 
difficulties, pressured speech, and inner 
psychic agitations and was presenting 
many of the signs of a cyclothymic or 
bipolar disorder which was not full blown 
at the time in the Air Force. . . . 
Accordingly, the veteran's early military 
involvement was a prelude to his severe 
bipolar disorder which manifested itself 
following his discharge from the 
military. . . .

In this instance, the medical evidence shows that the veteran 
now suffers from a psychiatric disability - a bipolar 
disorder.  A VA examiner has opined that the veteran 
supported many of the early signs and symptoms of this 
disease during his stint in the Air Force.  Resolving all 
doubt in the veteran's favor, there is an etiological 
relationship between his current disorder and the veteran's 
military service.  Though service records reflect diagnoses 
and impressions of anxiety (April 1977) and hysterical 
personality disorder (January 1979) and a bipolar disorder 
was first diagnosed many years after service discharge, there 
is no competent evidence of record to dispute the opinion 
that the symptoms presented in service were the early signs 
of bipolar disorder.  For the reasons and bases provided 
above, the evidence in this case is at least in equipoise as 
to whether bipolar disorder is causally linked to service.  
Since doubt must be resolved in the veteran's favor, the 
veteran's claim is granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Finally, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002).  The Board also recognizes that the Rule of 
Practice 903, found at 38 C.F.R. § 20.903 (2002), normally 
requires that the veteran be notified by letter of the 
development accomplished with respect to the claim.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, the Board finds 
that no undue prejudice to the appellant is evident by a 
disposition by the Board herein, as the grant of his claim of 
service connection for bipolar disorder is a complete grant 
of the benefits sought on appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).




ORDER

Entitlement to service connection for a bipolar disorder is 
granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


